Citation Nr: 1441551	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent, from January 8, 2008, and in excess of 30 percent from May 23, 2012, for residuals of a laceration injury to the right carpal ligament, to include the median nerve with scarring.

2.  Entitlement to a separate evaluation for a painful scar, from January 8, 2008 associated with a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring.

3.  Entitlement to an increased rating in excess of 10 percent, from May 23, 2012, for a painful scar associated with a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1997 to November 1997. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in May 2012 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In an April 2009 Rating Decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, and assigned a 10 percent rating, effective January 8, 2008.  In a November 2012 Rating Decision, the AOJ granted an increase in the disability rating to 30 percent, effective May 23, 2012.  As this increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2011, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

FINDINGS OF FACT

1.  Prior to May 23, 2012, the Veteran's laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, did not approximate moderate or severe incomplete paralysis.

2.  After May 23, 2012, the Veteran's laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, did not approximate severe incomplete paralysis.

3.  Prior to May 23, 2012, the Veteran had one painful scar of the right wrist associated with a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, that was not due to a burn, was not located on his head face, or neck, and that was superficial and nonlinear.

4.  After May 23, 2012, the Veteran had one painful scar of the right wrist associated with laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, that was not due to a burn, was located on his head face, or neck, and that was superficial and nonlinear.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent, prior to May 23, 2012, for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2013).

2.  The criteria for a disability rating in excess of 30 percent, after May 23, 2012, for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2013).
3.  Prior to May 23, 2012, the criteria for a separate 10 percent, but not greater, evaluation for a painful scar of the right wrist associated with laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, have been met, effective January 8, 2008.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

4.  After May 23, 2012, the criteria for a disability rating in excess of 10 percent for a painful scar of the right wrist associated with laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, DC 7800 to 7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
In this case, a VCAA notice letter was sent to the Veteran in February 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in February 2010 and a SSOC in January 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

The Veteran's increased rating claim for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his laceration injury to the right carpal ligament in March 2009 and May 2012.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record and sufficient detail to rate.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in May 2012.  The Board specifically instructed the AOJ to obtain all medical treatment, both VA and non-VA, since 2008, to schedule the Veteran for a neurological examination to determine the nature and extent of his right carpal ligament injury, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA and private records were obtained and associated with the claims folder and the Veteran was afforded a neurological examination in May 2012.  Thereafter, the Veteran's claims were readjudicated in a November 2012 Rating decision and January 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans' Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim for an increased disability rating.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the nature, extent, and severity of the Veteran's service-connected injury symptoms.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

IV.  Legal Criteria

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay Statements

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Background Facts

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to an initial disability rating in excess of 10 percent for residuals of a laceration injury to the right carpal ligament, to include the median nerve with scarring, prior to May 23, 2012 and a disability rating in excess of 30 percent for residuals of a laceration injury to the right carpal ligament, to include the median nerve with scarring, after May 23, 2012, the Board will discuss all the evidence prior to addressing each of those appeals.  The evidence related to the Veteran's increased rating claim for a scar will be addressed separately and in conjunction with the Board analysis of that appeal.

In January 2008, the Veteran filed a claim for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring.  In a March 2009 Compensation and Pension (C&P) Examination report, the Veteran's course since onset was noted as stable, there was no history of hospitalization, surgery, trauma to the joints, or neoplasm.  The examiner noted that the Veteran was right hand dominant.  The report also noted that there was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, or other symptoms.  There were no episodes of dislocation, subluxation, locking, effusions, or inflammation.  The VA examiner noted that the condition did not affect the motion of the joint and the Veteran had no flare-ups of joint disease.  The C&P examination report noted that there were no constitutional symptoms of arthritis, no incapacitation episodes of arthritis, no limitations on standing or walking, and no effect on the weight-bearing joint.  It was noted that the Veteran had a circular scar in a "C" shape over his right wrist.  

There was no objective evidence of pain with active motion on either the right or left side.  Right dorsiflexion was 0 to 70 degrees, right palmar flexion was 0 to 80 degrees, right radial deviation was 0 to 20 degrees, and right ulnar deviation was 0 to 45 degrees.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  It was noted that there was no joint ankylosis.  The examiner wrote that because the ligaments of the fingers were frequently affected by wrist injuries, the fingers and hand were examined and found normal.  The Veteran had full range of motion in both hands without limitations.  With repetition of all motions, there was no loss of motion secondary to pain, weakness, or lack of endurance.  

The examiner noted that the Veteran had a "C" shaped surgical scar which measured 0.3cm x 12.5cm.  The scar had no tenderness to palpation, no adherence to underlying tissue, did not cause limitation of motion or loss of function, no underlying soft tissue damage, no skin ulceration or breakdown over the scar, no underlying tissue loss, elevation of the scar, depression of the scar, disfigurement of head, face or neck, and no induration or inflexibility.  The scar was the same color as the Veteran's normal skin and the texture of the scarred area was normal.

The VA examiner's diagnosis was that the Veteran was normal except for decreased sensation over the anterior aspect of the right thumb, with no loss of function.  The Veteran also had a surgical scar on his right wrist which was cosmetically insignificant.  

In an April 2009 Rating Decision, the Veteran was granted service connection for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, evaluated as 10 percent disabling effective January 8, 2008.  
In a June 2009 private treatment report, C. E. M., M.D., wrote that the Veteran complained of occasional weakness in his right hand and numbness in his thumb.  He wrote that the Veteran reported that he had difficulty holding gallon jugs of tea or milk because of pain and weakness.  The physician's impression was laceration of the right wrist with probable tendon nerve injuries with history of repair.  Additionally, he wrote that the Veteran had no significant nerve damage.  In a follow-up treatment report, C. E. M. wrote that the Veteran continued to complain of numbness in his thenar eminence.  The Veteran's electromyography (EMG) nerve conduction study was normal and there was no evidence of cervical radiculopathy or right median or ulnar neuropathies.  

In a June 2009 private treatment report, D. C. H., D.O., wrote that the Veteran had a history of tendon and nerve injury going back to 1997.  He wrote that the Veteran was given a disability rating of 10 percent and that the Veteran's symptoms remained stable since the injury.

In a March 2010 private treatment report, C. E. M. wrote that an examination of the Veteran showed minimal decreased strength in the right hand compared to the left.  Reflexes were symmetrical and sensory examination appeared to be intact.  The EMG nerve conduction study of the upper extremity was completely within normal limits.  C. E. M. wrote that "I have no good evidence of any significant nerve damage or muscle damage.  I suspect he does have perhaps some scarring from his tendon repairs, which would most likely respond to physical therapy.  [The Veteran] indicated the problem with therapy was [that] he did not have the copay... [the Veteran] already had a 10 [percent] award; I do not know that we have any objective evidence that that should be increased."

The Veteran sought treatment and had physical therapy for his wrist at the VA Medical Center in Durham, North Carolina in March through July 2011.  He also had treatment for pain, stiffness, and numbness in his right hand in September 2011, December 2011, February 2012, and March 2012.  At none of these appointments did the Veteran exhibit any symptoms or criteria that showed he had severe incomplete paralysis of the median nerve.

In a May 2012 C&P Examination report, the Veteran was diagnosed with a laceration of his right wrist.  The examiner wrote that the Veteran was service-connected for a scar on his right wrist and that he lacerated his right volar wrist in August 1997, while on active duty.  He noted that the Veteran underwent surgical repair of the injury but ever since, had complained of pain in his right wrist, radiating up his right elbow to his shoulder.  The Veteran also reported a tingling sensation and numbness in his right thumb.  

The examination report noted that the Veteran was right hand dominant.  The Veteran did not report flare-ups that impacted the function of his elbow or forearm.  Right elbow flexion was 145 degrees or greater with no objective evidence of painful motion.  Right elbow extension had no limitation of extension and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  Right elbow post-test range of motion was 145 degrees or greater with no limitation of extension.  The Veteran did not have additional limitation in range of motion of his elbow and forearm following repetitive-use testing and had no functional loss and/or functional impairment of the elbow and forearm.  The Veteran had localized tenderness or pain on palpation of joints/soft tissue of the elbow and/or forearm on the right side.  His right elbow flexion and extension had normal strength.  

The Veteran was also diagnosed with peripheral neuropathy.  The examination report noted that the Veteran had symptoms attributable to a peripheral nerve condition.  The Veteran reported constant pain in his right upper extremity that was moderate, paresthesias and/or dysesthesias in his right upper extremity that was moderate, and numbness in his right upper extremity that was moderate.  The Veteran did not report intermittent pain in any of his extremities.  Right elbow flexion and extension were 5/5, or normal strength, right wrist flexion and extension were 5/5, the right hand grip was 3/5, or active movement against gravity.  The examination report noted that the Veteran did not have muscle atrophy.  Sensation testing for light touch in the right hand/fingers was noted as decreased.  Tinel's Sign was positive in the Veteran's right median nerve.  

The VA examiner noted that the Veteran had moderate incomplete paralysis in his right radial nerve, moderate incomplete paralysis in his right median nerve, and no paralysis in his right ulnar, musculocutaneous, circumflex, or long thoracic nerves.  The examination report noted that the Veteran had a scar that was greater than 39 square cm or 6 square inches. EMG studies performed on the Veteran's right upper extremity were normal.

Concerning his right hand, the Veteran was diagnosed with a tendon laceration at the right wrist status post-surgical repair with residuals.  The examination report noted that there was limitation of motion or evidence of painful motion for the Veteran's right thumb.  There was a gap between the thumb pad and the fingers that was 1 to 2 inches in length.  The report noted that pain began at the gap of 1 to 2 inches.  There was no gap between any fingertips and the proximal transverse crease of the palm and no evidence of painful motion in attempting to touch the palm with the Veteran's fingertips.  There was no limitation of extension or evidence of painful motion for the index or long fingers on the Veteran's right hand.

The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation of motion for any of his fingers post-test.  There was a gap between the thumb pad and the fingers post-test of 1 to 2 inches.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  There was no limitation of extension for the index or long fingers post-test.

The VA examiner noted that the Veteran had functional loss or functional impairment of his fingers or thumbs but that there was not a limitation in range of movement of any of the fingers or thumbs following repetitive-use testing.  The Veteran had less movement than normal in his right thumb, weakened movement, excess fatigability, incoordination, and pain on movement in his right thumb.  The Veteran had tenderness or pain to palpation for joints or soft tissue of his right hand but his grip for his right hand was noted to be 3/5, or active movement against gravity.  The Veteran did not have ankylosis of the thumb and/or fingers.  There was not functional impairment of the Veteran's extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The VA examiner wrote that the Veteran's peripheral nerve condition and/or peripheral neuropathy, including his thumb or finger conditions, would impact his ability to work.  Specifically, the examiner wrote that the Veteran could not perform any tasks that require the use of his right thumb or firm grip of his right hand.

In an August 2012 private treatment report from J. R. P., M.D., noted that the Veteran originally lacerated his right forearm in 1997.  There was no injury to the palmar cutaneous branch of the median nerve noted at that time, and there was a 10 percent injury to the radial side of the median nerve injured.  The Veteran also had a flexor carpi radialis laceration and no radial artery laceration.  The Veteran reported that he had chronic problems that had worsened recently.  He reported that when he performed activities at home and repetitive grip activities, he had pain in his forearm and pain down in the volar aspect of his hand.  The Veteran denied numbness in the dorsal forearm or dorsal hand.  He reported that he had early fatigue with repetitive grip type activities and complained of pain in his volar forearm.  A nerve conduction study performed in December 2011 was reportedly negative.  The Veteran stated that his symptoms had worsened since 2005.  

A physical examination of the Veteran's right upper extremity revealed full range of motion, full strength, no joint instability, brisk capillary refill, normal skin turgor and sweat pattern, and intact sensation in median, ulnar, and radial nerve distributions.  There was a transverse oriented well-healed scar proximal to distal wrist crease and negative Tinsel's over the scar with no palpable neuroma.  Sensation was diminished in the palmar cutaneous branch of the median nerve and also extended somewhat ulnar to the distribution of the nerve.  Sensation was diminished to light touch in the thumb and index finger compared to the middle and ring fingers.  There was no splitting of the ring finger, no thenar atrophy, and the Veteran appeared to have normal sweat patterns of his digits.  After full digital flexion there were significant dermal adhesions with attempts at digital extension.  Proximal signs for carpal tunnel Tinel's direct nerve compression test and Phalen's test were normal.

In a follow-up private treatment report three weeks later, the Veteran still had forearm pain and symptoms that radiated in his median nerve distribution.  The Veteran also reported that he had an episode where his fingers stayed numb for several hours and that he had numbness and pain in the palmar area of his hand.  A physical examination of the Veteran's right upper extremity noted that he had full range of motion, full strength, no joint instability, brisk capillary refill, normal skin turgor and sweat pattern, and that the sensation was intact in his median, ulnar, and radial nerve distribution.  The Veteran had positive Tinel's Sign in the area of the previous scarring and diminished sensation in the palmar cutaneous branch of the median nerve, but no palpable neuroma, no thenar atrophy, and no palpable epitrochlear nodes.  The Veteran was diagnosed with neurodesis right median nerve and right palmar cutaneous branch of the median nerve neuroma.  The private treatment report noted that the Veteran's work status was "full duty".







VI.  Analysis

Laceration Injury to the Right Carpal Ligament, to include the Median Nerve with Asymptomatic Scarring

The Veteran contends that his service-connected laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, is more severe than the disability ratings currently assigned.

The diagnostic codes that evaluate the digits of the hands distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2013).  The medical evidence shows that the Veteran is right handed; therefore, the criteria referencing the major extremity are for consideration in this case.

In this case, the Veteran's laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, has been rated under 38 C.F.R. § 4.124a, DC 8515 (2013).

DC 8515 provides ratings for Paralysis of the Median Nerve.  The minimum 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  Id.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve.  Id.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve.  Id.  The maximum 70 percent rating is warranted for complete paralysis of the median nerve; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plan of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain and trophic disturbances.  Id.


Prior to May 23, 2012

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, prior to May 23, 2012, is appropriate and a higher rating is not warranted at this time.  38 C.F.R. § 4.7 (2013); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to May 23, 2012, there is no evidence to show that the Veteran's laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, approximated moderate or severe incomplete paralysis.  The March 2009 C&P examiner noted on his report that the Veteran's fingers and hand were examined and found normal.  He had full range of motion in both hands without any limitations.  Even after repetition of all motions, there was no loss of motion secondary to pain, weakness, or lack of endurance.  

Additionally, in a 2009 private treatment report, D. C. H., D.O., wrote that the Veteran's symptoms remained stable since his injury.  In a March 2010 private treatment report, C. E. M., M.D., wrote there was no evidence of any significant nerve or muscle damage and he did not know if he had any objective evidence that the Veteran's disability rating should be increased above 10 percent.  

Based on this evidence, the criteria for a higher initial rating, in excess of 30 percent, for the Veteran's laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, have not been met pursuant to DC 8515.  38 C.F.R. § 4.124a (2013).

At no point before May 23, 2012 did the Veteran qualify for a disability rating higher than 10 percent for his laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring.  The Veteran's right wrist and median nerve paralysis did not qualify as moderate or severe under DC 8515.  38 C.F.R. § 4.124a (2013).

After May 23, 2012

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 30 percent rating for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, is appropriate and a higher rating is not warranted at this time.  38 C.F.R. § 4.7 (2013); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a May 2012 C&P Examination, the Veteran reported constant pain in his right upper extremity that was moderate, paresthesias and/or dysesthesias in his right upper extremity that was moderate, and numbness in his right upper extremity that was moderate.  The Veteran did not report intermittent pain, usually dull, in any of his extremities.  The examination report noted that the Veteran did not have muscle atrophy.  Sensation testing for light touch in the right hand/fingers was noted as decreased.  Tinel's Sign was positive in the Veteran's right median nerve.  

The VA examiner noted that the Veteran had moderate incomplete paralysis in his right radial nerve, moderate incomplete paralysis in his right median nerve, and no paralysis in his right ulnar, musculocutaneous, circumflex, and long thoracic nerves.  The examination report noted that the Veteran had a scar that was greater than 39 square cm or 6 square inches. EMG studies performed on the Veteran's right upper extremity were normal.

Based on this evidence, the criteria for a higher rating of 50 percent, after My 23, 2012, for the Veteran's laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, have not been met pursuant to DC 8515.  38 C.F.R. § 4.124a (2013).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2013).

At no point since the Veteran's claim for a laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring, was filed in January 2008 did the Veteran qualify for a 50 percent rating.  The Veteran's right wrist and median nerve paralysis does not qualify as severe under DC 8515.  38 C.F.R. § 4.124a (2013).

The Board has not overlooked the Veteran's statements with regard to the severity of his laceration injury to the right carpal ligament, to include the median nerve with asymptomatic scarring.  The Board notes that the Veteran is competent to report pain, discomfort, numbness, and his inability to grip objects with his right hand.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's lay reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran has reported problems buttoning his shirt and pants, tying his shoes, holding anything in his right hand, writing, constant pain, tenderness, discomfort, fatigue, and numbness these symptoms have been considered in the current evaluation.  See 38 C.F.R. 
§ 4.59 (2013).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have. Therefore, the objective medical findings and opinion provided by the Veteran's May 2012 VA examiner have been accorded greater probative weight.  This evidence, which was prepared by neutral medical professionals demonstrates that the currently assigned rating, but no higher, is warranted for the Veteran's disability.

Scar Analysis

The Veteran has been shown to have a scar on his right wrist as a result of his in-service injury.  The Board observes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Thus, in evaluating the Veteran's service-connected residuals of a laceration injury to the right carpal ligament, to include the median nerve with scarring, the Board will address whether a separate rating under DC 7804 is warranted for the Veteran's scar.  38 C.F.R. § 4.118, DC 7804 (2013).

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 (2013), were amended in October 2008 (see 73 Fed. Reg. 54708  (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in January 2008.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, DC 7804 (2008) provides that superficial scars that are painful on examination warrant a 10 percent disability rating.  Id. Note (1) under the DC provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  Note (2) under the DC provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.

In a March 2009 C&P Examination report, the examiner noted that the Veteran had a "C" shaped surgical scar which measured 0.3cm x 12.5cm.  The scar had no tenderness to palpation, no adherence to underlying tissue, did not cause limitation of motion or loss of function, no underlying soft tissue damage, no skin ulceration or breakdown over the scar, no underlying tissue loss, no elevation of the scar, no depression of the scar, no disfigurement of head, face, or neck, and no induration or inflexibility.  The scar was the same color as the Veteran's normal skin and the texture of the scarred area was normal.

In a May 2012 C&P Examination report, it was noted that the Veteran had a scar on his right wrist as a result of a laceration to the right volar wrist in August 1997, while on active duty.  The Veteran reported that ever since his injury in 1997, he had pain in his right wrist, radiating up his right elbow and shoulder.  The VA examiner noted that the Veteran had one scar that was painful.  The Veteran described the pain as sharp with pressure to the scar.  The Veteran's scar was not unstable, did not have frequent loss of covering of skin over the scar, and was not due to a burn.  The scar was noted to be on the volar surface of the right wrist and measured 10cm x 0.3cm.  The examiner noted that the Veteran's right wrist scar did not result in limitation of function.  
The Board notes that the May 2012 C&P Scar Examination is more detailed than the previous March 2009 C&P Examination.  The Board finds the May 2012 C&P examiner's opinion to be factually accurate and fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The May 2012 C&P Examination opinion is not contradicted by any other medical opinion, or lay statement, of record and was provided by a medical professional.  Therefore, the May 2012 C&P Examination report is afforded greater probative weight than the March 2009 C&P Examination report, particularly with regard to the pain the veteran has experienced and the painful scar.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Based on the above analysis, the Board concludes that a disability rating of 10 percent, but no higher, is warranted for a painful scar of the right wrist, effective January 8, 2008, the date of the Veteran's claim.  This is true for all periods on appeal.  Therefore the Board need not consider staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that separate ratings may be assigned for separate periods of time based on the facts found).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected laceration injury and painful scar.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's laceration injury and scar with the schedular criteria, the Board finds that his symptoms of constant pain, tenderness, discomfort, fatigue, and numbness are congruent with the disability picture represented by the 30 percent rating assigned for a laceration injury and a 10 percent rating for a scar.  See 38 C.F.R. 
§§ 4.118, 4.124a, DC8515 (2008, 2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from a laceration injury and scar with the pertinent schedular criteria does not show that his service-connected laceration injury and scar presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's laceration injury and painful scar.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  While the record reflects that the Veteran has had problems maintaining employment as a result of his laceration injury, he is currently employed and has not asserted that he is unable to work because of his service-connected disability, nor does the record reflect that he cannot work because of his service-connected disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

1.  Entitlement to an initial disability rating in excess of 10 percent, from January 8, 2008, for residuals of a laceration injury to the right carpal ligament, to include the median nerve with scarring, is denied.

2.  Entitlement to a disability rating in excess of 30 percent, from May 23, 2012, for residuals of a laceration injury to the right carpal ligament, to include the median nerve, with scarring, is denied.

3.  From January 8, 2008 to May 23, 2012, a separate 10 percent, but not greater, evaluation for a painful scar of the right wrist is granted.

4.  Entitlement to an initial disability rating in excess of 10 percent, from May 23, 2012, for painful scar of the right wrist is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


